Citation Nr: 1815840	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  15-20 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the VA Form 9, Appeal to Board of Veterans' Appeals, received on March 12, 2014, was timely.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active duty to include from May 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge in a January 2018 videoconference hearing.  A transcript is included in the electronic claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The RO denied the Veteran's claim of entitlement to service connection for hearing loss in June 2012; the Veteran timely filed a Notice of Disagreement (NOD) with that decision; a Statement of the Case (SOC) was subsequently issued by the RO on December 19, 2013; and VA received a corresponding VA Form 9 on March 12, 2014.


CONCLUSION OF LAW

A timely substantive appeal relating to the RO's June 2012 decision and the December 2013 SOC was not received by VA.  38 U.S.C. §§ 7105, 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.300-20.306, 20.1103 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal stems from the Veteran's assertion that he timely perfected an appeal of a claim for service connection for hearing loss.  At the time of the hearing, the undersigned took testimony and asked questions relevant to the facts surrounding the filing of his substantive appeal and the mailing of the relevant documents.  The Board finds that there are no prejudicial due process errors .  The Veteran was notified that his appeal was found to be untimely, and the RO did not thereafter treat the claim as being in appellate status.  The Veteran was given an opportunity to directly address the bases for prior denial and he indicated knowledge of the reasons for that denial and the types of evidence that would tend to support the appeal.

Per VA regulation and as applicable to this case, a substantive appeal consists of a properly completed VA Form 9, Appeal to Board of Veterans' Appeals, or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction (AOJ) (the RO, in this instance) mails the SOC to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

Here, the RO denied the Veteran's claim of entitlement to service connection for hearing loss in June 2012.  The Veteran was notified of that decision by a letter dated that same month.  He filed a timely NOD in January 2013, and was subsequently issued a SOC on December 19, 2013.  The next submission from the Veteran consisted of a VA Form 9, which was apparently signed by the Veteran and date stamped as received by VA on March 12, 2014.  This date falls after the filing deadline for perfecting the appeal had passed.  See 38 C.F.R. § 20.302, 20.305, 20.306.  

The Veteran asserts he must have been delayed by the Post Office and he did not receive the SOC until after the February 2014 deadline.  However, this argument is not persuasive.  Initially, the record clearly shows that the Veteran's SOC was mailed to his address in Kingsport, Tennessee, an address confirmed by the Veteran during the January 2018 Board hearing.  There is no evidence of record that indicates that this correspondence was returned to VA as being undeliverable.  As such, the presumption of regularity has not been rebutted.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (holding that the presumption of regularity doctrine allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary).  Consequently, the Veteran has not demonstrated that either VA or the postal service committed an error, or that there were other circumstances beyond his control, causing a delay of his receipt of the SOC beyond the time customarily required for mailing.  38 C.F.R. § 1.963(b).



As noted above, the earliest date stamp appearing on this correspondence is dated March 12, 2014 and, most significantly, the signature line shows that the Veteran signed and dated the VA Form 9 on March 12, 2014 - more than 60 days after the December 19, 2013 SOC was mailed.  There is otherwise no indication that receipt of the SOC was delayed due to some error on the part of VA or the postal service or that he was somehow mislead by VA into allowing the filing deadline to pass.  Rather, the most probative evidence tends to show that the Veteran did not submit his VA Form 9 until more than 60 days after the December 2013 SOC was sent.

In conclusion, although sympathetic to the Veteran's appeal, the record reflects that the Veteran's relevant VA Form 9 was not completed nor filed within 60 days from the date that the agency of original jurisdiction (AOJ) mailed him the SOC, or within the remainder of the one-year period from the date of the June 2012 letter notifying him of the RO's relevant rating decision.  Furthermore, no written document that could constitute or serve as a substitute for a VA Form 9 was received within that time period, either.  Based on this evidence, the Board finds that the Veteran's March 2014 VA Form 9 was not timely filed.  As such, the appeal must be denied.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.



ORDER

The appeal as to the issue of whether the VA Form 9, Appeal to Board of Veterans' Appeals, received on March 12, 2014, was timely is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


